Response to After Final Amendment
Examination on the merits has ended.  It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims or add new claims after a final rejection (37 CFR 1.116). In the response the applicant has amended independent Claim 12 and dependent Claim 11 with no apparent justification.  The addition of significant and/or substantive textual limitations to said amended claims would require further consideration and/or search.  Additionally, the applicant has failed to provide good and sufficient reasons why the amendment is necessary and was not earlier introduced (37 CFR 1.116(b).  Therefore, the amendment will not be entered.  
Response to Arguments
Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive.
In response to applicant's argument based upon the age of the references, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., non-inclined or non-conically shaped volumes) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In response to applicant's argument that “The devices of these references can not be combined to yield a functional device”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In the present case, with regard to the rejections based on Guajaca in view of Dondurur, Guajaca substantially discloses the claimed subject matter but does not disclose a continuous circular opening between the inner spacing ring and the medial spacing ring or between the medial spacing ring and the outer spacing ring (i.e., the claimed first continuous circular opening and the second continuous circular opening). In other words, Guajaca discloses a subdivided i.e., a food support device for cooking food) which discloses a continuous circular opening between spacing rings (see end 216 of the device teaching two rings defining a continuous circular opening). Dondurur is not relied upon for teaching a rotisserie but rather for teaching that a wire frame food support cooking device comprising a continuous circular opening between spacing rings it is old and well known in the art. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Guajaca by removing or eliminating the cross pieces 36 as taught and/or suggested by Dondurur, since such a modification would provide a first continuous circular opening and a second continuous circular opening thus allowing a user greater flexibility with regard to the kinds and sizes of food items that can be used with said food support device in order to easily allow the insertion of a plurality of larger food items within either of the first continuous circular opening or the second continuous circular opening of said food support device. 
With regard to Applicant’s arguments directed to Claim 14, Applicant argues that “Smith does not teach or disclose "elevation support members" that are "U-shaped and comprise a support section" disposed between elevation sections that extend to the top of the device.” It is noted that the features upon which applicant relies (i.e., elevation sections that extend to the top of the device) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the Examiner 
With regard to Applicant’s arguments directed to Claim 17, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In response to applicant's argument that “The devices of these references can not be combined to yield a functional device”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In the present case, all of the references are in the same field of endeavor and McIntyre is relied upon for teaching a plurality of base support members (8) from a first side of a first outer ring (6) to a second side of said first outer ring; and attaching at least one of said base support members to a first inner ring (7) and a first 
With regard to Applicant’s arguments directed to Claims 1 and 4-8 based on Guajaca in view of Dondurur and Lee, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In response to applicant's argument that the “Combination is not suggested and there is no motivation to combine the bottle sterilizer rack with a rotary cooker and a tamale steamer.”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In the present case the combinability and the relevance of Dondurur to Guajaca has already been discussed above. Lee is relied upon 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JORGE A PEREIRO/Primary Examiner, Art Unit 3799